Citation Nr: 0738908	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for bilateral eye 
disability, including presbyopia and hyperopia. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for bilateral plantar 
fasciitis.

6.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard who had 
active duty service from December 1982 to June 1983, from 
December 1990 to May 1991 and from August 2004 to March 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  A personal 
RO hearing was held in July 2006.  A Board videoconference 
hearing was held in July 2007.     

The Board notes that the veteran submitted additional 
evidence to the Board after the July 2007 hearing.  In 
attached statements, the veteran waived RO consideration of 
this evidence. 

The issues of entitlement to service connection for bilateral 
plantar fasciitis and tinea pedis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Depression was manifested during the veteran's active 
duty service. 

2.  Diabetes mellitus, type II, was not noted at the time of 
the veteran's entry into active service.
 
3.  Clear and unmistakable evidence shows diabetes mellitus, 
type II, preexisted service.
 
4.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting diabetes mellitus, type II, during his active 
duty service.

5.  Presbyopia and hyperopia are considered refractive errors 
of the eye, which are congenital defects for which service 
connection is inapplicable.  The veteran does not currently 
suffer from any other bilateral eye disability. 

6.  The veteran's hearing acuity for both ears is not 
productive of an auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, 
or auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater, or speech recognition scores less than 94 percent 
using the Maryland CNC Test.


CONCLUSIONS OF LAW

1.  Depression was incurred in the veteran's active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran is presumed to have been sound as to diabetes 
mellitus, type II, at the time of entry into service.  38 
U.S.C.A. § 1111 (West 2002). 

3.  The presumption that the veteran was sound as to diabetes 
mellitus, type II, has been rebutted.  38 U.S.C.A. § 1111 
(West 2002).

4.  Diabetes mellitus, type II, preexisted the veteran's 
entry into active duty service.  38 U.S.C.A. § 1111 (West 
2002).

5.  The veteran's preexisting diabetes mellitus, type II, was 
not aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1111, 1131,5107 (West 2002); 38 C.F.R.  § 
3.303 (2007).

6.  Bilateral eye disability, presbyopia and hyperopia, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 4.9 (2007)

7.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in April 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requires that 
compliant notice include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for diabetes mellitus, 
bilateral eye disability and bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The notice 
error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As the claim of service connection for depression is 
granted, any notice error as to that claim is moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA general examination, a VA 
hearing examination and a VA eye examination in June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  The Board recognizes 
that the veteran's service medical records were not available 
for review at the June 2005 examinations.  With respect to 
the issue of an acquired psychiatric disability, as the Board 
concludes below that service connection is warranted, the 
veteran is not prejudiced by the Board proceeding with its 
decision.  Further, with respect to the remaining issues, the 
veteran was given thorough evaluations, and based on those 
evaluations, it was determined that the veteran does not 
currently suffer from bilateral hearing loss or bilateral eye 
disability for VA purposes.  Further, the examiner who gave 
the VA general examination found no evidence of diabetes 
mellitus by lab evaluation.  Thus, given these findings, an 
etiological opinion is not required and, in turn, review of 
the service medical records was not necessary.  In sum, even 
though the medical records were not available, given the 
examiners' findings, the Board finds that the June 2005 VA 
examinations are sufficient to decide the issues of service 
connection.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Acquired Psychiatric Disability

The present appeal involves the issue of entitlement to 
service connection for an acquired psychiatric disability.  
Essentially, the veteran claims that the stress of not being 
able to deploy with his unit during his most recent period of 
active duty service caused him to be depressed.  Service 
medical records showed that he was rendered non deployable 
due to a diagnosis of diabetes mellitus, type II.  The 
veteran was afforded a VA psychiatric examination in June 
2005.  The examiner diagnosed the veteran with adjustment 
disorder with depressed mood.  The examiner noted that there 
was significant distress secondary to the current situation 
of not being deployed to Iraq as planned.  The examiner 
indicated that this was an acute condition that developed 
over the last two months.  Follow up VA treatment records 
showed continuing treatment and diagnosis of depression.  

Thus, given that the VA examiner indicated that the veteran 
suffered significant distress secondary to not being 
deployed, as well as the fact that the veteran has continued 
to be diagnosed with the depression at the VA, and resolving 
all benefit of the doubt in favor of the veteran, the Board 
finds that service connection is warranted for depression.  
See 38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type II

The present appeal also involves the issue of entitlement to 
service connection for diabetes mellitus, type II.  By 
statute, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111.
 
To rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003). Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Initially, the Board notes that there is no evidence of 
diabetes mellitus during the veteran's first two periods of 
active duty service or within one year of discharge.  
Further, there is no evidence linking diabetes mellitus to 
either of these periods of service.  The diagnosis of 
diabetes mellitus was initially made during the veteran's 
final period of active service.  Thus, this analysis mainly 
focuses on whether the veteran's diabetes mellitus manifested 
during this period.  

It appears that the veteran was not afforded an entrance 
examination for his last period of active duty service.  The 
veteran is therefore presumed to have been sound with respect 
to diabetes mellitus, type II, at the time of entry into his 
final period of service.  An October 2004 Statement of 
Medical Examination and Duty Status indicated that the 
veteran was found to have diabetes.  The medical opinion 
found the veteran's diabetes mellitus was not incurred in the 
line of duty because it was a preexisting condition.  A 
December 2004 treatment record showed treatment for diabetes 
mellitus.  Further, a December 2004 medical record also 
showed that the veteran was non deployable due to his 
diabetes.  

The veteran was afforded a June 2005 VA general examination 
upon discharge from active duty.  The examiner reported that 
the veteran stated that he was diagnosed as borderline 
diabetic in October 2004.  The examiner found no evidence of 
diabetes mellitus by lab evaluation. 

The veteran's service medical records also include a 
September 2005 Physical Evaluation Board record, which showed 
that the veteran was found fit for duty and that his diet 
controlled diabetes mellitus permitted all functional 
activities.  His performance had not been hindered and he was 
capable of performing all required tasks. 

VA treatment records have also been reviewed.  The records 
showed hyperglycemia, questionable diabetes mellitus, type 
II.  However, there does not appear to be a clear diagnosis 
of diabetes mellitus.  In his hearing testimony, the veteran 
indicated that he had never been diagnosed with diabetes, 
type II, prior to entering his last period of service.  He 
also stated that he had to be on a special diet to control 
his diabetes. 

After reviewing the evidence, the Board finds that there is 
clear and unmistakable evidence that the veteran's diabetes 
mellitus, type II, preexisted service.  The October 2004 
service medical report clearly stated that the veteran's 
diabetes mellitus, type II, preexisted service.  There is no 
competent medical evidence of record to refute these 
findings.  The Board recognizes that the veteran claims that 
he was never diagnosed with diabetes mellitus prior to his 
entry into his last period of active duty.  However, given 
that the veteran was diagnosed shortly after entering 
service, based on the October 2004 service medical report, it 
is clear that the veteran had diabetes prior to service even 
though it had gone undiagnosed.  Thus, the October 2004 
service medical report constitutes clear and unmistakable 
evidence that the veteran's diabetes mellitus, type II, 
preexisted service.  
 
However, in order to rebut the presumption of soundness, 
there must also be clear and unmistakable evidence that the 
disorder was not aggravated during service.  In this regard, 
the June 2005 examiner found no evidence of diabetes mellitus 
from the labs.  The fact that after discharge the veteran's 
lab test was normal is clear and convincing evidence that the 
diabetes mellitus was not aggravated during service.  In 
fact, based on the post service medical evidence, it is 
unclear whether the veteran even has a current diagnosis of 
diabetes mellitus type, II.  Moreover, the September 2005 
Physical Evaluation Board found that the veteran was fit for 
duty and that his diet controlled diabetes mellitus did not 
limit any of his activities.  The Board finds that this 
evidence is also significant for showing that the veteran's 
diabetes was not aggravated during active duty service.  The 
Board also observes that there is no contrary competent 
medical evidence to regarding the question of aggravation.  
VA outpatient treatment records contain nothing to suggest 
aggravation during service.  The claims file does not include 
any additional pertinent medical evidence.  The Board 
therefore concludes that the June 2005 VA examination and the 
September 2005 Physical Evaluation Board constitute clear and 
unmistakable evidence that the veteran's diabetes was not 
aggravated during service. 
 
Based on the overall record, the Board is compelled to 
conclude that the veteran's diabetes mellitus, type II, 
preexisted his active duty service and was not aggravated by 
his final period active duty service.  The record includes 
clear and unmistakable evidence supporting such a conclusion.  
Thus, service connection for diabetes mellitus, type II, is 
not warranted. 

Bilateral Eye Disability, including Presbyopia and Hyperopia

The veteran is also seeking entitlement to service for 
bilateral eye disability, including presbyopia and hyperopia.  
Service medical records are silent with respect to any eye 
problems.  The veteran was afforded a VA eye examination in 
June 2005.  The impression was normal examination, oculus 
uterque.  The examiner indicated that the veteran had 
hyperopia along with presbyopia, "which was normal for his 
age."  The examiner further noted that these findings 
indicated that the veteran needed a bifocal prescription, but 
otherwise, the examination was within normal limits.  VA 
treatment records do not show any other eye disabilities.  In 
his hearing testimony, the veteran indicated that he had to 
wear glasses since he was discharged because his eyesight was 
bad.  However, he stated that he had not been diagnosed with 
glaucoma, cataracts or broken blood vessels.  

The Board notes that for purposes of entitlement to benefits, 
the law provides that refractive errors of the eyes are 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including presbyopia and hyperopia, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).  

In conclusion, as the only eye abnormalities found at the 
June 2005 VA examination were refractive errors, a 
preponderance of the evidence is against the veteran's claim 
for bilateral eye disability, including presbyopia and 
hyperopia.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss 

The veteran is also seeking entitlement to service connection 
for bilateral hearing loss.  Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

Service medical records are silent with respect to any 
hearing abnormality.  However, a September 2004 service 
hearing conservation data record showed that the veteran was 
routinely exposed to noise.  The veteran was afforded a VA 
audiological examination in June 2005.  The examination 
revealed pure tone thresholds, in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
0
15
15
10
30
LEFT
0
10
20
10
25

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  The diagnosis was mild to 
moderately severe high frequency sensorineural hearing loss 
beginning at 4000 decibels in the right ear and normal 
hearing in the left ear.  

There is no further pertinent post service medical evidence 
of record.  The Board now must determine whether service 
connection for bilateral hearing loss is warranted.  When 
comparing the June 2005 VA audiological examination results 
to the regulatory criteria set forth in 38 C.F.R. § 3.385, 
the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from bilateral hearing loss as defined for VA 
compensation purposes.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, service connection for bilateral hearing 
loss is not warranted.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is warranted for depression.  To that 
extent, the appeal is granted. 

Service connection is not warranted for diabetes mellitus, 
type II; bilateral eye disability, including presbyopia and 
hyperopia; and bilateral hearing loss.  To that extent, the 
appeal is denied.  


REMAND

The veteran is also seeking service connection for bilateral 
plantar fasciitis and tinea pedis.  The veteran has indicated 
that he has had foot problems since his last period of active 
duty service.  In support of his contention, the veteran has 
submitted two lay statements from fellow service members that 
both indicated that the veteran complained of foot pain 
around October 2004 while on training exercise.  The veteran 
was afforded a general examination in June 2005, which 
diagnosed the veteran with bilateral plantar fasciitis and 
mild tinea pedis.  However, the examiner did not review the 
veteran's service medical records and offer an opinion as to 
whether the veteran's bilateral foot disabilities were 
related to his active duty service.  Thus, the Board finds 
that another VA examination is required along with an 
etiological opinion in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

Further, in his hearing testimony, the veteran indicated that 
as recent as two months ago, he received treatment for his 
feet at the VA Medical Center (VAMC) in Jackson, Mississippi.  
The most recent VA treatment records in the claims file are 
from November 2006.  Thus, as VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from November 2006 to the present 
from the Jackson VAMC.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   


Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from November 2006 to the present from 
the VAMC in Jackson, Mississippi.   

2.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of his bilateral 
plantar fasciitis and tinea pedis.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's bilateral 
plantar fasciitis and tinea pedis are 
related to service.  

3.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence submitted since the 
statement of the case, and determine if 
the benefits sought can be granted.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


